



COURT OF APPEAL FOR ONTARIO

CITATION: Jadhav v. Jadhav, 2020 ONCA 19

DATE: 20200113

DOCKET: M51005 (C67542)

Pardu, Brown and Huscroft JJ.A.

BETWEEN

Narendra
    Sahebrao Jadhav

Applicant
(Appellant in Appeal/Moving Party)

and

Shilpa Narendra
    Jadhav

Respondent
(Respondent in Appeal/Responding Party)

Narendra Sahebrao Jadhav, in person

Cheryl A. Hodgkin, for the respondent

Heard: January 7, 2020

REASONS FOR
    DECISION

[1]

Mr. Jadhav asks this panel to review a decision of a single judge of
    this court refusing a stay of an order setting a date for a settlement
    conference and setting terms for filing documents in the Superior Court of
    Justice and seeking an extension of time to perfect his appeal. He submits that
    the motion judge erred in considering that this court had no jurisdiction to
    hear his appeal, which should have been brought to the Divisional Court. He
    submits that a decision that this court had no jurisdiction should have been
    made by a panel of this court and not by a single judge.

[2]

We do not agree with the arguments advanced by Mr. Jadhav. The decisions
    whether to grant a stay of the procedural order from which Mr. Jadhav appeals
    to this court and whether to extend time to appeal are discretionary decisions.
    We see no error in the motion judges consideration of this courts lack of
    jurisdiction as a factor in refusing a stay and in refusing an extension of
    time to proceed with the appeal. There is no basis to interfere with the motion
    judges decision, and the motion for review of the decision of Fairburn J.A. is
    dismissed.

[3]

Costs to the respondent Ms. Jadhav are fixed at $5,000, payable within
    ten days.

G. Pardu J.A.

David Brown J.A.

Grant Huscroft J.A.


